In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00090-CR



     LARRY THOMAS CHAMBERS, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 277th District Court
             Williamson County, Texas
            Trial Court No. 17-068-K277




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
           Larry Thomas Chambers, Jr., appeals his conviction by a Williamson County1 jury of

possession of four or more, but less than 200, grams of a penalty group 1 controlled substance and

resulting twenty-year sentence. 2 Upon review of the evidence and applicable law, we find that

(1) there is sufficient evidence that Chambers intentionally or knowingly possessed

methamphetamine in an amount of more than four grams, but less than 200 grams, as alleged in

the indictment, (2) the trial court did not err in denying Chambers’ motion to suppress, (3) the trial

court did not err in refusing to include an Article 38.23 jury instruction in the court’s charge, and

(4) the sentence imposed by the jury did not violate the United States Constitution’s Eighth

Amendment. Accordingly, we affirm the trial court’s judgment.

I.         Evidence Presented at Trial

           At approximately 10:45 p.m. on April 1, 2017, Round Rock Police Sergeant Sam Connell

observed a pick-up truck operating on the highway frontage road that did not appear to have a rear

license plate as required by law. 3 Connell activated his overhead lights to initiate a traffic stop,

but the vehicle did not immediately pull over.                 Rather, the driver—later determined to be

Chambers—continued driving for approximately one-quarter of a mile before he finally stopped.



1
 Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware of
any conflict between precedent of the Third Court of Appeals and that of this Court on any relevant issue. See TEX.
R. APP. P. 41.3.
2
    See TEX. HEALTH & SAFETY CODE ANN. § 481.115(d) (West 2017).
3
    See TEX. TRANSP. CODE ANN. § 504.943 (West 2018), § 547.322 (West 2011).


                                                          2
At one point while he was following Chambers’ vehicle, Connell observed Chambers place his

left hand outside of the driver’s side window. At that point, Connell activated his air horn siren,

but Chambers still did not pull over. 4 Finally, after passing other parking lots and businesses

Chambers pulled into a restaurant parking lot. Connell testified that he considered Chambers’

failure to timely stop to be unusual.

        After he stopped, Chambers immediately began exiting the vehicle. Connell testified that

this action seemed unusual to him as well. Because Chambers had already failed to respond to

Connell’s lights and siren, the officer believed “there was possibly something -- something not

right about the traffic stop.” Connell became concerned for his safety.

        By the time Chambers pulled over, another officer had arrived at the scene. The officers

unholstered their side-arms and ordered Chambers to stay in the vehicle and put his hands on the

steering wheel. Chambers complied, but then briefly lowered his right hand out of view. It was

later discovered that a loaded pistol, with the hammer cocked, was laying in the seat in the area

where Chambers had moved his hand. Two more officers arrived at the scene shortly thereafter.

        One of the officers, Ryan Wilson, found several “shards” of a substance in Chambers’

pockets while he was checking him for weapons. A field test indicated that the substance was

likely to be methamphetamine. Another officer, Lauren Weaver, saw a pistol butt and a small

baggy of what she suspected to be narcotics inside Chambers’ truck.




4
 Connell activated his dash-cam before he activated his overhead lights. The overhead lights were activated twenty-
seven seconds before Connell sounded his siren. Chambers continued on the access road another fifty seconds before
finally pulling into a restaurant’s parking lot.
                                                        3
       After Chambers was removed from the vehicle, Sergeant Jeff Koop heard a crunching

sound under his feet and looked down. When he did, he found another baggy containing a

substance that appeared to be narcotics on the ground immediately outside the driver’s side door

of Chambers’ vehicle. A second loaded pistol was found under the driver’s seat.

       Chambers was arrested and subsequently indicted for possession of four grams or more,

but less than 200 grams, of a penalty group 1 controlled substance. At trial, a chemist for the Texas

Department of Public Safety’s Austin crime laboratory testified that the substances submitted from

Chambers’ arrest proved to contain methamphetamine and that the aggregate weight of all of the

substances was 5.42 grams. The jury found Chambers guilty of the offense charged in the

indictment. At the sentencing phase of trial, the jury imposed a sentence of twenty years’

imprisonment. Chambers appeals the judgment and sentence.

II.    Sufficient Evidence to Prove Chambers’ Intent

       In his first point of error, Chambers argues that the evidence was insufficient to prove he

intentionally or knowingly possessed methamphetamine as charged in the indictment.

Specifically, he argues that there is insufficient evidence to prove that the baggy of narcotics found

by Koop was in his possession. In the absence of evidence establishing his possession of the

substance, Chambers argues that the State failed to prove that the aggregate weight of any

substance in his possession was more than four grams, as charged in the indictment. We find the

evidence sufficient to support the jury’s finding.

       In evaluating legal sufficiency, we review all the evidence in the light most favorable to

the trial court’s judgment to determine whether any rational jury could have found the essential

                                                  4
elements of the offense beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893, 912 (Tex.

Crim. App. 2010) (plurality op.) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield

v. State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d). Our rigorous legal

sufficiency review focuses on the quality of the evidence presented. Brooks, 323 S.W.3d at 917–

18 (Cochran, J., concurring). We examine legal sufficiency under the direction of the Brooks

opinion, while giving deference to the responsibility of the jury “to fairly resolve conflicts in

testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at

318–19); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).

       In determining whether the evidence is sufficient to establish a defendant’s possession of

illegal drugs, we consider the following non-exclusive list of factors:

       (1) the defendant’s presence when a search is conducted; (2) whether the
       contraband was in plain view; (3) the defendant’s proximity to and the accessibility
       of the narcotic; (4) whether the defendant was under the influence of narcotics when
       arrested; (5) whether the defendant possessed other contraband or narcotics when
       arrested; (6) whether the defendant made incriminating statements when arrested;
       (7) whether the defendant attempted to flee; (8) whether the defendant made furtive
       gestures; (9) whether there was an odor of contraband; (10) whether other
       contraband or drug paraphernalia were present; (11) whether the defendant owned
       or had the right to possess the place where the drugs were found; (12) whether the
       place where the drugs were found was enclosed; (13) whether the defendant was
       found with a large amount of cash; and (14) whether the conduct of the defendant
       indicated a consciousness of guilt.

Evans v. State, 202 S.W.3d 158, 162 n.12 (Tex. Crim. App. 2006). “It is . . . not the number of

links that is dispositive, but rather the logical force of all of the evidence, direct and

circumstantial.”   Id. at 162.   “Possession” is defined as “actual care, custody, control, or

management.” TEX. PENAL CODE ANN. § 1.07(a)(39) (West Supp. 2018).
                                                 5
        The record demonstrates several circumstances linking Chambers to the drugs which led

to his conviction. To begin with, Chambers was present when the drugs were found. He was also

the only occupant of the truck. The baggie of drugs found by Koop was in Chambers’ proximity.

At least two baggies of other drugs were in plain view, in Chambers’ proximity, and accessible by

him. Chambers consented to the search of his person, and pieces of methamphetamine were also

found in his pockets. While Chambers did not flee, he did not immediately yield to Connell’s

attempt to conduct a traffic stop either.

        Moreover, Chambers made furtive gestures. Connell previously observed Chambers

holding his hand outside his window before he finally pulled over. Chambers also moved his hand

down and out of Connell’s view at one point during the stop. One of the pistols was found in the

area where he lowered his hand. While ownership of the truck was never established, the drugs

were found in the vehicle, in Chambers’ pocket, and within a foot of the vehicle outside Chambers’

open driver’s door. Chambers’ failure to immediately pull to the roadside upon law enforcement’s

commands (at one point holding his hand outside of the driver’s side window) may be construed

as consciousness of guilt. 5 There was no evidence that large sums of cash or drug paraphernalia

were found at the scene of the traffic stop.

        The logical force of the evidence allowed a rational fact-finder to conclude that Chambers

intentionally or knowingly possessed the methamphetamine in question. “[I]ntent may be inferred




5
 “Evidence of flight is admissible as a circumstance from which an inference of guilt may be drawn.” Foster v. State,
779 S.W.2d 845, 859 (Tex. Crim. App. 1989).
                                                         6
from the acts and conduct of a defendant.” Cooper v. State, 67 S.W.3d 221, 225 (Tex. Crim. App.

2002) (Keasler, J., concurring). We overrule the first point of error.

III.   The Trial Court Did Not Err in Denying Chambers’ Motion to Suppress Evidence

       In his second point of error, Chambers argues that the trial court erred in denying his motion

to suppress evidence. Chambers argues that the State never established facts to support Connell’s

reasonable suspicion for stopping him. Specifically, he argues that the State never proved that the

vehicle had no license plate. He argues that Connell was not a credible witness because a paper

license plate can clearly be seen in the dash-cam footage from Connell’s vehicle.

       “Police officers may stop and detain a person if they have a reasonable suspicion that a

traffic violation is in progress or has been committed.” Young v. State, 420 S.W.3d 139, 142 (Tex.

App.—Texarkana 2012, no pet.) (citing Garcia v. State, 827 S.W.2d 937, 944 (Tex. Crim. App.

1992)). “A traffic stop is a detention and must be reasonable under the United States and Texas

Constitutions.” Id. (citing Davis v. State, 947 S.W.2d 240, 245 (Tex. Crim. App. 1997)).

       The standard of review for the “trial court’s ruling on a motion to suppress is abuse of

discretion.” Oles v. State, 993 S.W.2d 103, 106 (Tex. Crim. App. 1999). “We review a trial court’s

decision on a motion to suppress evidence by applying a bifurcated standard of review.” Myrick

v. State, 412 S.W.3d 60, 63 (Tex. App.—Texarkana 2013, no pet.) “[A]s a general rule, the

appellate courts . . . should afford almost total deference to a trial court’s determination of the

historical facts that the record supports especially when the trial court’s fact[-]findings are based

on an evaluation of credibility and demeanor.” Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim.

App. 1997). We “‘afford the same amount of deference to trial courts’ rulings on ‘application of

                                                 7
law to fact questions,’[6] also known as ‘mixed questions of law and fact,’[7] if the resolution of

those ultimate questions turns on an evaluation of credibility and demeanor.” Id. We review

de novo trial court decisions applying applicable laws. See Caramouche v. State, 10 S.W.3d 323,

327–28 (Tex. Crim. App. 2000).

            We disagree with Chambers’ contention that the dash-cam video from Connell’s police

cruiser clearly shows the paper license tag on the left side of Chambers’ bumper. We have

reviewed the video, and the glare in the video is so great that the video does not definitively depict

the vehicle’s license plate. The question then becomes whether, considered in the light most

favorable to the trial court’s ruling, Connell had a reasonable suspicion a traffic violation had

occurred.

            “If an officer has a reasonable basis for suspecting that a person has committed a traffic

offense, the officer may legally initiate a traffic stop. The officer also may detain a person who

commits a traffic violation.” Zervos v. State, 15 S.W.3d 146, 151 (Tex. App.—Texarkana 2000,

pet. ref’d) (citing Garcia v. State, 827 S.W.2d 937, 944 (Tex. Crim. App. 1992)). Failure to

properly display a license plate on a vehicle is a traffic violation and can constitute reasonable

suspicion for an officer to make a traffic stop. See Kennedy v. State, 847 S.W.2d 635, 636 (Tex.

App.—Tyler 1993, no pet.) (traffic stop was reasonable where officers could not read a faded

dealer tag in the back window of a vehicle and suspected the tag to be expired); Pabst v. State, 466




6
    Villareal v. State, 935 S.W.2d 134, 141 (Tex. Crim. App. 1996) (Clinton, J., concurring).
7
    Id. at 139 (McCormick, P.J., concurring).
                                                            8
S.W.3d 902, 906 (Tex. App.—Houston [14th Dist.] 2015, no pet.) (traffic stop was reasonable

where officer could not read temporary license tag from a few feet away).

       Moreover, even if the officer’s reasonable suspicion turns out to be unfounded, this does

not obviate the reasonableness of the initial traffic stop. For example, in Foster v. State, the

Beaumont Court of Appeals held that officers had reasonable suspicion to stop a driver based on

their belief that he had failed to display a license plate on his vehicle. Foster v. State, 814 S.W.2d
874, 878 (Tex. App.—Beaumont 1991, pet. ref’d), abrogated on other grounds by Geesa v. State,

820 S.W.2d 154 (Tex. Crim. App. 1991). Even though it was later determined that the license

plate was displayed in the vehicle’s rear window, the court held that the traffic stop was still

reasonable because the vehicle’s windows were tinted, and the plate was not initially visible. Id.

Here, Connell testified that he could not see any rear license plate or tag on Chambers’ truck, and

the dash-cam recording does not clearly refute his testimony. Accordingly, the record supports

the trial court’s finding that Connell had a reasonable suspicion Chambers had violated a traffic

law and that Connell was justified in conducting the traffic stop.

       Chambers also argues that the trial court erred in denying the motion to suppress because

Chambers was arrested without a warrant. Chambers argues that, because Connell and the first

back-up officer on scene ordered Chambers out of the vehicle with their side-arms drawn,

Chambers was effectively arrested immediately after he pulled over in the parking lot. This

argument ignores Chambers’ preceding conduct as described by Connell.

       At the suppression hearing, Connell testified that Chambers failed to pull over

immediately, continued to drive about one-quarter mile after Connell activated his overhead lights,

                                                  9
and began exiting his vehicle as soon as he stopped. Connell testified that those actions seemed

unusual to him. Connell also testified that, when Chambers moved his hand out of view and toward

his side, it “raise[d] a large red flag” in the minds of the responding officers. According to Connell,

in such instances, officers are concerned that “the person driving the vehicle [may be] attempting

to arm himself,” “formulating a plan to attack the police once they come to a stop,” or possibly

destroying evidence. Connell went on to testify that he ordered Chambers to get back into his

vehicle and that he and the other officer subsequently placed Chambers in handcuffs out of concern

for their safety.

        Connell’s concerns for officer safety justified his actions and did not elevate the

investigative detention into a formal arrest. See Vactor v. State, 181 S.W.3d 461, 466 (Tex. App.—

Texarkana 2005, pet. ref’d) (“When reasonably necessary given the circumstances of the

investigative detention, an officer may place a suspect in handcuffs for purposes of protecting and

ensuring the officer’s safety . . . .”). Based on the evidence presented at the suppression hearing,

we affirm the trial court’s finding that the police conducted an investigative detention when

Chambers finally stopped, notwithstanding their display of force and use of handcuffs. Because

the illegal drugs and stolen weapons were discovered almost immediately after the detention, we

also agree with the trial court’s finding that the officers had probable cause to arrest Chambers. 8

        We overrule the second point of error.




8
 Although not developed in the suppression hearing, in his testimony before the jury, Connell testified that it was
discovered, during the roadside investigation, that Chambers in fact had an active warrant for failure to appear at a
child support hearing.
                                                        10
IV.    An Article 38.23 Jury Instruction Was Not Warranted

       Chambers next urges that the trial court erred in not including an Article 38.23 instruction

in the court’s jury charge. See TEX. CODE CRIM. PROC. ANN. art. 38.23 (West 2018). We disagree.

       The Court of Criminal Appeals has held that, if a defendant raises a fact issue about whether

a traffic stop violated the Constitution or laws of either the United States or Texas, the trial court

should instruct the jury to disregard any evidence it finds was obtained in violation of the

Constitution or laws of the United States or Texas. Hamal v. State, 390 S.W.3d 302, 306 (Tex.

Crim. App. 2012) (citing TEX. CODE CRIM. PROC. ANN. art. 38.23(a)). However, an Article

38.23(a) instruction is “mandatory only when there is a factual dispute regarding the legality of

the search.” Williams v. State, 356 S.W.3d 508, 525 (Tex. App.—Texarkana 2011, pet. ref’d)

(citing Pickens v. State, 165 S.W.3d 675, 680 (Tex. Crim. App. 2005)); see also Madden v. State,

242 S.W.3d 504, 510 (Tex. Crim. App. 2007) (holding that “[t]here must be a genuine dispute

about a material fact”); Garza v. State, 126 S.W.3d 79, 85 (Tex. Crim. App. 2004) (holding that

“an Article 38.23 instruction must be included in the jury charge only if there is a factual dispute

about how the evidence was obtained”). Thus, to be entitled to an instruction under Article

38.23(a), the following factors must be shown to exist: “(1) The evidence heard by the jury must

raise an issue of fact; (2) The evidence on that fact must be affirmatively contested; and (3) That

contested factual issue must be material to the lawfulness of the challenged conduct in obtaining

the evidence.” Williams, 356 S.W.3d at 526.

       Moreover, even where an officer is mistaken about a historical fact, an Article 38.23

instruction is not necessarily required. Robinson v. State, 377 S.W.3d 712, 720 (Tex. Crim. App.

                                                 11
2012). Rather, “[a] police officer’s reasonable mistake about the facts may yet legitimately justify

his own conclusion that there is probable cause to arrest or reasonable suspicion to detain.” Id. In

such instances, “a mistake about the facts, if reasonable, will not vitiate an officer’s actions in

hindsight so long as his actions were lawful under the facts as he reasonably, albeit mistakenly,

perceived them to be.” Id. at 720–21. In such instances, an Article 38.23 instruction is not required

unless “there is a dispute about whether a police officer was genuinely mistaken, or was not telling

the truth, about a material historical fact upon which his assertion of probable cause or reasonable

suspicion hinges.” Id. at 721. Thus, even though Chambers’ vehicle did have a required license

plate, an Article 38.23 instruction was not required unless there is evidence creating “a genuine

dispute” about whether Connell’s mistake was unreasonable or that he was lying about his

observation. See Madden, 242 S.W.3d at 510; Robinson, 377 S.W.3d at 720–21.

       Connell testified that, from his vantage point, he could not see a license plate on the rear

of Chambers’ truck. As discussed above, the dash-cam recording from Connell’s police vehicle

featured a high degree of glare, and it is not possible to see the license plate that was eventually

discovered on the left side of the bumper. However, two photographs depicting the rear of

Chambers’ vehicle were introduced into evidence. Both appear in black and white in the appellate

record, and both appear to have been taken inside a fully lit garage or warehouse. One photo is

taken from a distance of perhaps four to five feet. The other evidentiary photo is taken from a

much closer vantage, just inches from the plate. While this evidence might arguably create a

dispute about whether the license plate was or was not visible in a well-lit garage and from close

distance, it does not create a factual dispute about whether it was visible at the time and under the

                                                 12
circumstances in which Connell made his decision to stop Chambers. Thus, there is no evidence

demonstrating that Connell’s conclusion that the vehicle did not have a license plate was

unreasonable.

        We next consider whether there is any evidence creating a disputed fact question whether

Connell was untruthful in his testimony. 9 In order “[t]o raise a disputed fact issue warranting an

Article 38.23(a) jury instruction, there must be some affirmative evidence that puts the existence

of that fact into question.” Madden, 242 S.W.3d at 513. In Madden, the trooper testified that he

stopped Madden for speeding, having registered his speed at sixty-one mph on radar. In the

officer’s recording of the traffic stop, however, Madden was heard saying that he had his cruise

control set at fifty-five mph. The Court of Criminal Appeals held that Madden’s speed was a

disputed fact that had to be submitted to the jury. Id. at 513–14. Nevertheless, in Madden, there

was evidence disputing the facts existing at the time the trooper made his decision to initiate a

traffic stop. In the present case, Chambers points to facts existing after Connell made his decision

to initiate the traffic stop and under conditions different from those existing when Connell made

that decision.

        Essentially, Chambers argues that, because the vehicle did, in fact, have a license plate,

and because that plate was visible in photos taken in a well-lit garage after Chambers had been

arrested, a jury could infer that Connell was lying when he testified that he did not see the license

plate at the time he decided to stop Chambers. Yet, Connell was consistent in his position that he



9
 It is conceivable that an officer’s testimony might be reasonable but also untruthful. Thus, merely because the
officer’s testimony is reasonable does not automatically mean the officer’s testimony was truthful.
                                                      13
did not see a license plate, and no other witness testified that the plate was visible at the time

Connell made his decision to stop Chambers. Likewise, due to the glare, the license plate is not

visible in the dash-cam recording taken at the time when Connell elected to stop Chambers. And,

the photographs showing the paper license plate in a well-lit garage, after Chambers was arrested,

do not reflect the circumstances existing at the time Connell stopped Chambers. Accordingly,

Chambers’ argument that Connell was being untruthful is mere speculation. 10 Thus, there is no

evidence creating a genuine issue of fact that Connell was not truthful about the basis for his

reasonable suspicion. 11

         Consequently, we find that the trial court did not err in refusing Chambers’ request for an

Article 38.23 instruction. We overrule the third point of error.

V.       Chambers’ Sentence Did Not Violate the Eighth Amendment

         Chambers complains, in his final point of error, that his twenty-year sentence is “grossly

disproportionate to the offense committed in light of the specific facts of the case.” In support of

this argument, Chambers points to (1) evidence of his history as a law enforcement agent, (2) his

lack of prior convictions or adjudications, (3) his compliance with officers at the scene, (4) the

remorse he expressed to the jury, (5) his history of drug dependence and abuse, and (6) the fact




10
  Chambers’ cross-examination of Connell did not and could not create a disputed fact issue. See Madden, 242 S.W.3d
at 513–15.
11
  See Foster, 814 S.W.2d at 884 (holding that existence of paper license plate inside tinted rear window did not create
fact question justifying Article 38.23 instruction because the fact “that appellant’s vehicle did display a paper dealer’s
license plate [wa]s not in dispute, but neither [wa]s the fact that both officers did not initially see it displayed inside
the vehicle’s tinted rear window”); see also Green v. State, 866 S.W.2d 701, 703 (Tex. App.—Houston [1st Dist.]
1993, no pet.) (holding that partially visible temporary license plate provided reasonable suspicion for the officer to
stop the vehicle).
                                                           14
that the 5.42 grams of methamphetamine involved was barely within the four to two-hundred gram

range for the offense charged. We find Chambers has failed to demonstrate that his sentence was

grossly disproportionate to the evidence before the jury. We will overrule this point of error.

          The United States Constitution’s ban on cruel and unusual punishment “requires that

punishment be graduated and proportioned to the offense.” State v. Simpson, 488 S.W.3d 318,

322 (Tex. Crim. App. 2016) (citing U.S. CONST. amend. VIII). However, this principle “does not

require strict proportionality between the crime and the sentence.” Id. (citing Harmelin v.

Michigan, 501 U.S. 957, 1001 (1991) (Kennedy, J., concurring)). Rather, only those extreme

sentences considered grossly disproportionate to the crime are forbidden. Id. (citing Ewing v.

California, 538 U.S. 11, 23 (2003) (plurality op.)).        A finding that a sentence is grossly

disproportionate has only been made in exceedingly rare and extreme cases. Id. at 322–23 (citing

Lockyer v. Andrade, 538 U.S. 63, 73 (2003)). Generally, “punishment assessed within the statutory

limits, including punishment enhanced pursuant to a habitual-offender statute, is not excessive,

cruel, or unusual.” Id. at 323 (citing Ex parte Chavez, 213 S.W.3d 320, 323–24 (Tex. Crim. App.

2006)).

          In determining whether a sentence for a term of years is grossly disproportionate to a

particular crime, we consider “the severity of the sentence in light of the harm caused or threatened

to the victim, the culpability of the offender, and the offender’s prior adjudicated and unadjudicated

offenses.” Id. (citing Graham v. Florida, 560 U.S. 48, 60 (2010)). Only in those rare cases in

which our initial comparison gives rise to an inference of gross disproportionality do we then

“compare the defendant’s sentence with the sentences received by other offenders in the same

                                                 15
jurisdiction and with the sentences imposed for the same crime in other jurisdictions.” Id. (citing

Graham, 560 U.S. at 60); Mullins v. State, 208 S.W.3d 469, 470 (Tex. App.—Texarkana 2006, no

pet.).

         A.     Punishment Evidence

         Chambers argues that he had no prior convictions or adjudications. The record supports

this claim. The record also showed Chambers’ history as a law enforcement officer and civilian

security contractor in Iraq. However, the State also produced evidence of increasing illicit drug

use over the recent years as well as evidence that he abused his girlfriend and engaged in

questionable weapons sales. The punishment evidence also established that the two loaded pistols

found during the traffic stop were stolen and that Chambers was involved in the theft.

                1.     Evidence Regarding the Firearm Theft

         Shortly before Chambers was stopped by Connell, Steven Shaw’s home was broken into,

and his firearms collection was stolen. Shaw was Chambers’ former neighbor. Shaw and

Chambers had traveled on occasional fishing trips together, and Shaw had loaned money to

Chambers. Shaw testified that Chambers knew Shaw had a significant collection of firearms in

his home.

         On March 29, 2017, while Shaw was out of town, a houseguest discovered the home had

been burglarized. Shaw determined that forty-four guns were stolen during the burglary. Shaw

provided detailed records of his firearms to law enforcement. The guns in Chambers’ truck bore

serial numbers of two of the stolen pistols. There was also a receipt to Shaw in Chambers’ truck.




                                                16
       At trial, Matt “Taz” Kubasta testified that the Shaw robbery was Chambers’ idea.

According to Kubasta, he, Chambers, and Chambers’ girlfriend, Morgan Roach, went to Shaw’s

home together. According to Kubasta, Roach knocked on the front door to verify that no one was

home. After verifying that the home was empty, Kubasta and Chambers broke in the back door

and carried out the guns and other property.

       Roach testified that she did not know Kubasta and Chambers intended to steal Shaw’s guns.

According to her, she stayed in the car while the two men broke into the home. Roach also testified

that Shaw was a very good man who had been very kind to Chambers. After the burglary, Roach

testified that Chambers said, “Well, [Shaw] didn’t -- he didn’t help me. I texted him and asked for

money to pay my child support, and he didn’t respond.” Roach testified, “[I]t was, like, the first

time Steve Shaw never replied [to Chambers’ request for help], he went and robbed him.”

       Kubasta also testified that Chambers claimed he already had buyers for all of the guns they

could take from Shaw’s, but that he did not. Instead, the two men conducted gun shows and private

meetings in order to sell the guns. Chambers’ and Kubasta’s telephone records were also

introduced showing that the two men had been conducting internet searches to determine the

values of specific guns, including some of the guns taken from Shaw’s home.

               2.     Evidence Regarding Questionable Firearm Sales

       Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) Special Agent Shawn Kang

testified that he received a report about a questionable firearms sale involving Chambers in




                                                17
December 2011. 12 During his investigation, Kang observed Chambers in a parking lot with several

firearms and SWAT gear displayed. A person arrived to see the wares, and that man told Kang he

assumed Chambers had the proper licensure to sell guns.

        When Kang identified himself, Chambers displayed his constable’s badge. Kang told

Chambers to stop selling weapons without proper authority. Kang asked Chambers how he, as a

law enforcement officer, could sell firearms to individuals without the requisite background

checks. Chambers answered that he had “been doing it for 20 years,” and that he knew “just by

looking at them” if potential purchasers would pass the background check. 13

        Chambers complied with Kang’s request for the identities of persons to whom Chambers

had sold firearms. But when Kang went to interview those people, or Chambers’ girlfriend Roach,

he found each had already been contacted by Chambers and advised that the ATF would be

contacting them. One of these purchasers, Gary Leasman, testified that Chambers called him and

told him not to tell the ATF he had bought two guns from Chambers.

                 3.      Evidence Regarding Drug Use and Domestic Abuse

        Roach testified she met Chambers when she was an eighteen-year-old escort. She testified

that Chambers was thirty-seven-years old and married at that time. Roach testified that they began




12
  Derek Deike testified that he bought a semi-automatic rifle from Chambers. Deike said that he showed it to friends
who were more experienced and knowledgeable about semi-automatic rifles because he was not familiar with this
type of weapon. This included a friend who had served multiple tours in the war in Iraq. They all urged him to never
fire the weapon, which they all said was extremely dangerous. Deike contacted Chambers for a refund. Chambers
ceased contact with Deike, who next informed the ATF about the sale and suspect rifle. Kang examined Deike’s rifle
and testified Chambers essentially built the gun from parts.
13
 Kang was also concerned by Chambers’ “hollow cheeks, dry mouth,” and being “very hyper,” indicating he possibly
was “under the influence of drugs.”
                                                        18
seeing each other and that Chambers eventually moved Roach into his home the day after his wife

moved out.         According to Roach, she and Chambers abused prescription drugs and

methamphetamine together, and over time, the amount they used escalated. Roach testified that,

as the drug abuse became chronic, Chambers became paranoid she was seeing other men and

routinely beat her.

                  4.       Chambers’ Law Enforcement History

         Chambers testified that he was a former law enforcement officer.                             He worked

approximately fourteen years for the Williamson County Sheriff’s Department, starting as a jailer

and rising to “master peace officer” and investigator. Chambers testified that he had received

multiple commendations. His experience also included significant training and expertise with

firearms as an armorer.

         One of the State’s witnesses testified that he and Chambers became detectives at the same

time. After leaving the sheriff’s department, Chambers served as a private security contractor in

Iraq for two-year-long rotations. This led to a post-traumatic stress disorder diagnosis. In 2010,

Chambers returned to Williamson County as a constable. 14 During this time, Chambers was

prescribed prescription pain and anxiety medications and then began abusing them. After working

at the constable’s office for approximately two years, Chambers performed odd jobs for a

mechanic (where, according to Chambers and Roach, illegal drug use was rampant), and he worked




14
 Roach testified that, during his time at the constable’s office, Chambers went to gun shows to purchase weapons.
Using his skills and access as the gunsmith or armorer at the sheriff’s office, Chambers would convert semi-automatic
weapons to fully automatic and sell those guns.
                                                         19
as a bounty hunter. Chambers’ abuse of prescription narcotics and methamphetamine accelerated,

culminating in the Shaw burglary and then the traffic stop leading to the instant conviction.

           B.     Analysis

           The punishment evidence at trial did not create an inference of gross disproportionality in

Chambers’ sentence. It is true that Chambers had no prior adjudications or convictions, that he

spent a large part of his life as a law enforcement officer, and that he had served as a security

contractor in Iraq. Yet, he had clearly spent the last several years before his conviction abusing

drugs and engaging in escalating criminal activity. His subsequent conduct—such as abusing his

girlfriend, abusing prescription drugs and methamphetamine, engaging in illegal firearm sales, and

burglarizing an old friend’s home—was completely at odds with his history as a law enforcement

officer.

           In the present case, although twenty years is the maximum allowed by statute for

Chambers’ second-degree conviction, Chambers was arrested with more than five grams of

methamphetamine and two loaded pistols easily within his reach. Methamphetamine bears a

significant threat of harm to the community. Methamphetamine held along with loaded pistols

amplifies that threat.

           Likewise, there is no question about Chambers’ culpability.        Despite his denial of

involvement in the burglary and theft of more than forty firearms, there was substantial evidence

that Chambers’ involvement was much more than he told the jury. That jury was free to weigh

Chambers’ credibility against the credibility of his two co-defendants in the burglary.

Consequently, Chambers’ sentence did not constitute a grossly disproportionate sentence.

                                                   20
VI.   Conclusion

      For all of the foregoing reasons, we affirm the trial court’s judgment and sentence.




                                            Ralph K. Burgess
                                            Justice

Date Submitted:      February 5, 2019
Date Decided:        March 29, 2019

Do Not Publish




                                              21